By the Court,

Smith, J.
The County Court was doubtless led into error in this case, by supposing that the subject matter of the action fell within, and was to be controlled by chapter 14, of the Revised Statutes, concerning fences and fence viewers. The design of that chapter of the statutes, is to regulate and provide for the building and keeping in repair of division fences, and for the settlement of disputes in regard to the same. The fences contemplated by the statute, are the ordinary fences of the country, built upon agricultural lands ; not those whose character and fashion are suggested by the taste of the owners of town, village or city lots. It is possible, *130indeed, that a division fence "between town lots may fall within the purview of the statute ; but to do so, it must be a fence of the kind and description contemplated by the statute.
On the trial of this cause, in the County Court, the plaintiff below offered to prove a contract between himself and the defendant below, by which the defendant employed the plaintiff to build twelve rods of partition gravel fence on the line of lot number 82, in Hackett’s Addition to Beloit, and agreed to pay him a reasonable compensation therefor, and that the plaintiff did build the gravel fence according to the contract.
There could be no legal objection to the introduction of this evidence. The parties having voluntarily entered into the contract, and that contract, not being repugnant to the statute, nor incompatible with public policy, should be sustained by the court.
Chapter 14 of the Revised Statutes, does not apply to such a case.
The judgment of the County Court must therefore be reversed with costs.